Citation Nr: 0934496	
Decision Date: 09/15/09    Archive Date: 09/23/09

DOCKET NO.  07-01 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan

THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for endocarditis to 
include as secondary to essential hypertension.

3.  Entitlement to service connection for residuals, shrapnel 
wound, right leg.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1967 to February 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision of the 
Waco, Texas Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The Board observes that the Veteran 
moved to Michigan during the pendency of the appeal and the 
Detroit, Michigan RO now has jurisdiction over his appeal.

A June 2007 rating decision denied entitlement to service 
connection for tinnitus, continued a 20 percent disability 
evaluation for diabetes mellitus, and granted service 
connection for erectile dysfunction with an evaluation of 0 
percent with entitlement to special monthly compensation, 
effective May 9, 2007.  In October 2007, the Veteran 
submitted a notice of disagreement with respect to the denial 
of an increased evaluation for diabetes mellitus.  The RO 
issued a Statement of the Case in October 2007 and the 
Veteran submitted a timely VA Form 9 in November 2007.  
However, in a January 2008 statement, the Veteran withdrew 
his claim for an increased evaluation for service-connected 
diabetes mellitus.  Consequently, the issue is no longer 
before the Board.  

The record shows that the Veteran participated in a video 
conference hearing with the undersigned in May 2009.  The 
Veteran also participated in a hearing before a Decision 
Review Officer (DRO) in January 2008.  The transcripts of 
both proceedings are associated with the claims file.    

The Board observes that there is additional evidence 
regarding the issues on appeal associated after the issuance 
of the November 2006 Statement of the Case (SOC).  The 
Veteran's representative submitted a waiver of having the 
additional evidence initially considered by the agency of 
original jurisdiction (AOJ) in accord with       38 C.F.R. § 
20.1304.

The issues of entitlement to service connection for 
residuals, shrapnel wound, right leg and entitlement to 
service connection for endocarditis to include as secondary 
to essential hypertension are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The medical and other evidence of record supports a 
conclusion that the Veteran's currently diagnosed PTSD was 
precipitated by stressors experienced by the Veteran while 
serving in Vietnam.


CONCLUSION OF LAW

PTSD was incurred due to military service.  38 U.S.C.A. § 
1110 (West 2002);           38 C.F.R. §§ 3.303, 3.304(f) 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Veterans Claims Assistance Act of 2000 (VCAA)

VA is required to meet the notice and duty to assist 
provisions of 38 U.S.C.A.       §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326.  Without deciding whether these notice and development 
requirements have been satisfied in the present case, it is 
the Board's conclusion that the law does not preclude the 
Board from adjudicating the Veteran's claim.  This is so 
because the Board is taking action favorable to the Veteran 
by granting service connection for PTSD.  Further discussion 
of the VCAA is not required.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384 (1993); VAOPGCPREC 16-92 (1992).

II.	Service connection 

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

In addition to the general rules of service connection noted 
above, service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f). Further, 38 C.F.R. § 
4.125(a) requires that diagnoses of mental disorders conform 
to the DSM-IV and that if a diagnosis is not supported by the 
findings on the examination report, the rating agency shall 
return the report to the examiner to substantiate the 
diagnosis.

The DSM-IV provides two requirements as to the sufficiency of 
a stressor: (1) A person must have been "exposed to a 
traumatic event" in which "the person experienced, 
witnessed, or was confronted with an event or events that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of self or others" and (2) 
"the person's response [must have] involved intense fear, 
helplessness, or horror."  DSM-IV at 427-28.  These criteria 
are no longer based solely on usual experience and response 
but are individualized (geared to the specific individual's 
actual experience and response).  Hence, under the DSM-IV, 
the mental illness of PTSD would be treated the same as a 
physical illness for purposes of VA disability compensation 
in terms of a predisposition toward development of that 
condition.  Cohen v. Brown, 10 Vet. App. 128, 141 (1997).

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court held 
that the presence of a recognizable stressor is the essential 
prerequisite to support the diagnosis of PTSD.

III.	Analysis

The Veteran contends that he is entitled to service 
connection for PTSD due to his military service in Vietnam.  
Specifically, he states that he served in Vietnam during the 
Tet offensive in 1968 and was under mortar attacks.  

With respect to element (1) of 38 C.F.R. § 3.304(f), the 
evidence shows that the Veteran has a current diagnosis of 
PTSD.  See February 2008 VA examination report.  Accordingly, 
element (1) is met.  

With respect to element (2), stressors, the Veteran has 
asserted that he experienced multiple stressors during active 
military service.  Foremost, the Veteran stated that he was 
in Vietnam in 1968 when the Tet offensive occurred and that 
they were mortared nightly.  He wrote that he was on the 
outskirts of Saigon and pinned down for three days due to 
constantly being mortared and an ongoing firefight.  See 
November 2006 letter.  The Veteran's DD Form 214 and service 
personnel records do not demonstrate that the Veteran 
participated in combat and the Veteran was not awarded any 
decoration or medal to indicate service in combat.  In any 
event, the Veteran does not allege that his stressors were 
related to direct combat operations, but rather, that he was 
present during the Tet offensive and was under mortar 
attacks.  It is well-documented that the Tet Offensive was a 
country-wide group of attacks on American military bases 
occurring throughout South Vietnam during the early part of 
1968.  A review of the service personnel records shows that 
the Veteran served in Vietnam as part of the 567th 
Transportation Company, beginning in January 1968.  The 
records further reveal that the Veteran's company was 
stationed in Saigon, Vietnam and that the Veteran was present 
during the Tet offensive in 1968.  With respect to being 
subjected to weaponry fire, such as mortar and rocket 
attacks, corroboration of every detail, including the 
Veteran's personal participation is not required; rather, the 
Veteran only needs to offer independent evidence of a 
stressful event that is sufficient to imply his or her 
personal exposure.  Suozzi v. Brown, 10 Vet. App. 307 (1997).  
See also Pentecost v. Principi, 16 Vet. App. 124 (2002).  The 
history of attacks throughout the Republic of Vietnam during 
the Veteran's tour of duty, and the circumstances of the 
Veteran's service, is sufficient to confirm this alleged in-
service stressor.  Accordingly, element (2) of   38 C.F.R. § 
3.304(f) is also met.

With respect to element (3), the in-service stressor, 
presence during the Tet offensive has been related to the 
Veteran's current PTSD by the February 2008 VA examiner.  
During the examination, the Veteran reported that his 
stressor was exposure to the Tet offensive of 1968 and that 
he saw the bodies of the enemy strewn everywhere and bloated.  
The examiner explained that the Veteran fit the criteria for 
a diagnosis of PTSD and had verified stressors.  Therefore, 
element (3) of 38 C.F.R. § 3.304(f) has also been met.

In summary, for the reasons and bases expressed above, the 
Board concludes that service connection for PTSD is granted.  
The appeal is therefore allowed.


ORDER

Entitlement to service connection for PTSD is granted.  


REMAND

After a thorough review of the Veteran's claims file, the 
Board has determined that additional development must be 
accomplished prior to the adjudication of the  
Veteran's claims.  

The record shows that the Veteran identified medical 
treatment from Dallas VA Hospital in an Authorization and 
Consent to Release Information form dated in January 2005.  
The RO requested treatment information from the Dallas VA 
Medical Center (VAMC) and received correspondence in May 
2005.  The correspondence noted that there was no treatment 
information in the 1980s; however, there were current records 
dated in 2004 to 2005.  There is no indication that the RO 
attempted to obtain the current records from the Dallas VAMC.  
In addition, the Veteran's representative specifically 
requested that the treatment records from the Dallas VAMC be 
associated with the Veteran's claims file.  The Veteran's 
representative also asserted that the Veteran received 
medical treatment from the Battle Creek VAMC and that these 
records should be obtained.  
See May 2009 letter.  There is no indication that the RO 
requested the records from the Battle Creek VAMC and there 
are no records from the Battle Creek VAMC in the claims file.  
The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  As these records could be 
relevant to the Veteran's claims for service connection and 
are considered in the possession of VA adjudicators, a remand 
is necessary to obtain these outstanding records the Veteran 
has identified.  38 U.S.C.A. § 5103A(b),(c).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should request VA treatment 
records from Battle Creek VAMC and Dallas 
VAMC.  If these records are unavailable, 
it should be documented in the claims 
file.  

2.  After the development requested above 
has been completed to the extent possible, 
re-adjudicate the Veteran's claims.  If 
any claim is denied or not granted to the 
Veteran's satisfaction, the Veteran should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond prior to dispatch to the Board for 
final adjudication.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
S. BUSH
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


